Citation Nr: 1034046	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-27 546	)	DATE
	)
	)


THE ISSUE

Whether a February 10, 2009, decision of the Board of Veterans' 
Appeals (Board), should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from May 
1945 to January 1946.  There are also documents indicating he 
entered active service in February 1943, but the exact dates of 
the prior service are unclear.

The Veteran seeks revision or reversal of the February 2009 Board 
decision on the grounds of CUE, to the extent the Board denied 
his motion for revision or reversal of a February 2005 Board 
decision denying service connection for bilateral hearing loss, 
postoperative acoustic neuroma, and postoperative hydrocephalus.

In the February 2005 Board decision, the Board denied the 
Veteran's service connection claims listed above.  The Veteran 
followed by filing May 2005 and June 2007 motions for 
reconsideration of the Board decision.  In February 2005 and 
February 2008, the Deputy Vice-Chairman of the Board denied the 
Veteran's motions for reconsideration.  Thereafter, in February 
2009, the Board determined that the February 2005 Board decision 
did not contain CUE.

In February 2009, March 2009, July 2009, and August 2009, the 
Veteran filed motions for reconsideration of the February 2009 
Board decision.  In August 2009, the Deputy Vice-Chairman of the 
Board denied the Veteran's motions for reconsideration.  See 38 
U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.1000, 20.1001 (2009).  These prior motions for 
reconsideration are not considered to be the same as a motion for 
revision on the basis of CUE, the issue currently on appeal.  See 
38 C.F.R. § 20.1404(e).  In essence, the motions for 
reconsideration are no longer at issue at this time. 

In July 2009 and August 2009, the Veteran also alleged that 
February 2009 Board decision should be the revised or reversed on 
the basis of CUE.

In various correspondence submitted to the Board following the 
February 2009 Board decision, the Veteran has asserted that he 
has additional evidence in support of his claims for service 
connection for bilateral hearing loss, postoperative acoustic 
neuroma, and postoperative hydrocephalus, which have been denied 
by the Board.  The Board construes these statements as claims to 
reopen the previously denied claims on the basis of receipt of 
new and material evidence.  The Board does not have jurisdiction 
of these issues as they have not been adjudicated by the RO.  
Absent a decision, a notice of disagreement and a substantive 
appeal the Board does not have jurisdiction of an issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  The issues of whether new and material evidence has been 
received to reopen a claim for service connection for bilateral 
hearing loss, postoperative acoustic neuroma, and postoperative 
hydrocephalus, are, therefore, referred to the RO for appropriate 
action.

This case has been advanced on the Board's docket.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2009); 38 C.F.R. § 20.900(c) 
(2009).   


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for 
bilateral hearing loss, postoperative acoustic neuroma, and 
postoperative hydrocephalus were denied by the Board in February 
2005.  The Veteran did not appeal the Board's decision.

2.  After the Veteran had been notified of the Board's February 
2005 decision, he requested reconsideration of the Board's 
decision.  Reconsideration was denied in February 2005 and 
February 2008.

3.  After the February 2005 Board decision was issued, the 
Veteran claimed that it was clearly and unmistakably erroneous.  
In February 2009, the Board reviewed the Veteran's claim and 
found that the February 2005 Board decision was not erroneous.  

4.  After the Veteran had been notified of the Board's February 
2009 decision, he requested reconsideration of the Board's 
decision.  Reconsideration was denied in August 2009.  The 
Veteran did not appeal either the Board's February 2009 decision 
or the reconsideration action.

CONCLUSION OF LAW

As the Board's February 2005 decision addressed the issues of 
service connection for bilateral hearing loss, postoperative 
acoustic neuroma, and postoperative hydrocephalus; and the 
February 2009 decision addressed whether the February 2005 
decision was the product of CUE, and the Veteran did not appeal 
either of those decisions to the United States Court of Appeals 
for Veterans Claims (Court), the Board has no jurisdiction to 
address this issue of whether the February 2009 decision was the 
product of CUE; therefore, the appeal must be dismissed with 
prejudice.  38 C.F.R. § 20.1409 (c) (2009); DiCarlo v. Nicholson, 
20 Vet. App. 52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA) is 
not applicable to claims involving statutory interpretation.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation). Consequently, the provisions of the 
VCAA, as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With respect 
to the notice provisions, the Board observes that a Statement of 
the Case along with various notice letters have notified the 
Veteran of any type of evidence needed to substantiate his claim.

CUE

The Veteran's original claim for service connection for bilateral 
hearing loss, postoperative acoustic neuroma, and postoperative 
hydrocephalus was received on March 21, 2000.  Service connection 
was denied by the RO in November 2001 and March 2003.  The 
Veteran timely filed a notice of disagreement and perfected a 
substantive appeal.

In February 2005, the Board denied the Veteran's claims.  After 
the Veteran had been notified of the Board's February 2005 
decision, he requested reconsideration of the Board's decision.  
Reconsideration was denied in February 2005 and February 2008.

After the February 2005 Board decision was issued, the Veteran 
also claimed that it was clearly and unmistakably erroneous.  In 
February 2009, the Board reviewed the Veteran's claim and found 
that the February 2005 Board decision was not erroneous.  

After the Veteran had been notified of the Board's February 2009 
decision, he requested reconsideration of that Board's decision.  
Reconsideration was denied in August 2009.  The Veteran did not 
appeal either the Board's February 2009 decision or the 
reconsideration action.

The appellant has once again come to VA asking that service 
connection for bilateral hearing loss, postoperative acoustic 
neuroma, and postoperative hydrocephalus should be granted, and 
that the February 2009 Board decision that determined there was 
no CUE in the February 2005 Board decision was erroneous.

VA regulations pertaining to the revision of a prior Board 
decision on the basis of CUE are set forth in 38 C.F.R. §§ 
20.1400 through 20.1411.  In pertinent part, such regulations 
provide that, once there is a final decision on a motion under 
this subpart relating to a prior Board decision on an issue, that 
prior Board decision on that issue is no longer subject to 
revision on the grounds of CUE.  Subsequent motions relating to 
that prior Board decision on that issue shall be dismissed with 
prejudice.  See 38 C.F.R. § 20.1409(c).  This provision prevents 
a claimant from presenting the same challenges based on CUE as to 
a particular issue in a Board decision when there is a final 
decision on the merits of a CUE claim relating to that issue.

A review of the record indicates that the Veteran has been sent 
copies of both Board decisions.  Copies of the decisions have 
also been associated with the Veteran's claims file.  As there 
has already been a Board decision on the service connection 
issues and a Board decision on whether the Board committed CUE, 
principles of collateral estoppel preclude the Board from again 
deciding the issue.  See DiCarlo, 20 Vet. App. at 57 (holding 
that an issue explicitly addressed and decided by a Board 
decision may not be re-addressed in a subsequent Board decision 
except on the basis of CUE in the earlier Board decision).  
Moreover, the "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of Veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  
Under the doctrine of res judicata, there can be only one valid 
decision on any adjudicated issue or claim.  See DiCarlo, 20 Vet. 
App. at 57 (2006); see also Bissonnette v. Principi, 18 Vet. App. 
105, 12 (2004) ("In essence, the res judicata precedent ensures 
that a litigant may have his or her day in Court, but not two or 
three.").

In this case, to address the merits of the Veteran's claim 
(whether service connection is warranted for bilateral hearing 
loss, postoperative acoustic neuroma, and postoperative 
hydrocephalus, or if a previous Board decision that determined a 
previous Board decision did not contain CUE) would result in a 
Board decision that addressed issues that have been previously 
before the Board.  This would not be consistent with the 
principles of DiCarlo, Cook, and Bissonnette, all cited above.  
To assume jurisdiction over the claim would present too great a 
potential for an impermissible collateral attack on the final 
Board decisions as to those issues.

In summary, the Board's February 2005 decision, as to whether 
service connection is warranted for bilateral hearing loss, 
postoperative acoustic neuroma, and postoperative hydrocephalus, 
and February 2009 decision as to whether the February 2005 
decision contained CUE, are final.  Thus, under these 
circumstances dismissal is required due to the lack of a proper 
claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of CUE in a February 10, 2009, Board decision, which 
denied a motion for CUE in a February 23, 2005, Board decision 
denying service connection for bilateral hearing loss, 
postoperative acoustic neuroma, and postoperative hydrocephalus, 
is dismissed with prejudice.



                       
____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



